Citation Nr: 0118656	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for right shoulder 
impingement with arthritis. 

3.  Entitlement to service connection for benign prostatic 
hypertrophy.

4.  Entitlement to an initial compensable evaluation for 
service-connected seborrheic dermatitis.

5.  Entitlement to an initial compensable evaluation for 
service-connected chronic duodenal ulcer, status post 
exploratory laparotomy for perforation.  


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 1999, the claims listed on the front page of this 
decision were remanded to the RO for additional development, 
to include additional VA examinations.  That development has 
been completed and the case has been returned to the Board 
for final appellate review. 

The claims for service connection for benign prostatic 
hypertrophy and entitlement to an initial compensable 
evaluation for chronic duodenal ulcer, status post 
exploratory laparotomy for perforation will be addressed in 
the remand action following this decision.  


FINDINGS OF FACT

1.  There is no current medical evidence of hemorrhoids.

2.  There is no current medical evidence of right shoulder 
impingement with arthritis. 

3.  The veteran's seborrheic dermatitis is manifested by a 
slight scale in the scalp, eyebrows and upper eyelids and dry 
skin on the dorsum area of the hands.  There is no evidence 
of exudiation or itching.





CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is not warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).

2.  Service connection for right shoulder impingement with 
arthritis is not warranted.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000)

3.  The criteria for an initial compensable evaluation for 
seborrheic dermatitis have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for hemorrhoids and right shoulder impingement with 
arthritis.  He is also seeking entitlement to an initial 
compensable disability evaluation for seborrheic dermatitis. 
In the interest of clarity, the Board will first analyze the 
service connection issues on appeal and then will address the 
increased rating issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service. 38 C.F.R. § 3.303(d) (2000).

If a disorder is a specified chronic disease, service 
connection may be granted if it is manifested to a degree of 
10 percent within the presumptive period following separation 
from service; the presumptive period for arthritis is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (the Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Brammer, 3 Vet. 
App. at 225.

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.
  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2000).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2000).

When a veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Duty to Assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Id.

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  The Board observes in passing 
that the benefit of the doubt rule articulated above has not 
been substantially altered by the Veterans Claims Assistance 
Act of 2000.

Analysis

Initial matters

The Board initially observes that recently-enacted 
legislation has eliminated the former statutory requirement 
that a well-grounded claim be presented; enhanced VA's duty 
to assist a claimant in developing facts pertinent to a 
claim; and expanded on VA's duty to notify the claimant and 
representative concerning certain aspects of claim 
development.  See VCAA; Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

With respect to the issues of entitlement to service 
connection for hemorrhoids and right shoulder impingement 
syndrome with arthritis and entitlement to an initial 
compensable evaluation for service connected seborrheic 
dermatitis, the Board finds that the RO has taken reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the appellant's claims.  The 
appellant's service medical records are associated with the 
claims folder.  The appellant was afforded VA  genitourinary 
and skin examinations in December 1999. 

The RO also notified the appellant of the pertinent laws and 
regulations and the evidence needed to substantiate his 
claims in the August 1998 Statement of the Case.  The RO 
clearly indicated that the appellant needed to submit 
evidence of current disabilities with regard to his service 
connection claims.

The Board finds that the RO fulfilled its duty under the VCAA 
to assist the appellant in the development of his claims for 
service connection for hemorrhoids and right shoulder 
impingement syndrome with arthritis and entitlement to an 
initial compensable evaluation for service connected 
seborrheic dermatitis.  The Board finds that the RO made all 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board 
further finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims.

The Board observes that the VCAA eliminated the concept of 
well grounded claims which had previously been found in the 
statute.  See 38 U.S.C.A. § 7107(a) (West 1991). The RO 
initially denied the appellant's service connection claims as 
not being well grounded.  See the January 1998 rating 
decision.  However, in the January 2000 Supplemental 
Statement of the Case, the RO did not find the appellant's 
claims of entitlement to service connection for hemorrhoids 
and right shoulder impingement with arthritis to be not well 
grounded but rather rendered a decision on the merits of the 
claims.  The Board therefore does not believe that 
readjudication of these issues by the RO is necessary, since 
the RO has already adjudicated the appellant's claims under 
the correct standard.  Cf.  Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].

A.  Entitlement to service connection for hemorrhoids

Service medical records reflect that at service separation in 
August 1997, the veteran was noted to have had small external 
hemorrhoids in August 1988.  On a Report of Medical History, 
dated in August 1997, the veteran indicated that he had had 
hemorrhoids or rectal disease.  In the physician's summary 
and defects section of the report, it was noted that the 
veteran had had small external hemorrhoids. 

Post-service medical evidence includes VA examination 
reports, dated in December 1997 and December 1999.  While 
hemorrhoids were noted during a December 1997 VA examination, 
conducted a month after the veteran retired from service, 
there was no clinical evidence of hemorrhoids during the 
December 1999 VA genitourinary examination. 

In short, the appellant has not provided medical evidence 
establishing that he currently has hemorrhoids.  As noted 
above, hemorrhoids were not found during the most recent 
examination by VA in December 1999.  There is no post-service 
medical evidence of record which establishes that the 
appellant currently has hemorrhoids.  The Board additionally 
notes that the appellant has not submitted any medical 
evidence which establishes that he currently has hemorrhoids, 
despite being informed of this deficiency in his claim by the 
RO in the August 1998 Statement of the Case.


B.  Right Shoulder Impingement and Arthritis

Service medical records reflects that the veteran was treated 
in service for right shoulder impingement syndrome, and this 
was noted at the time of his August 1997 retirement 
examination.  

Post-service medical evidence includes VA examination 
reports, dated in December 1997 and December 1999.  When 
examined by VA in December 1997, a month after the veteran 
retired from service, the veteran had painful abduction of 
the right arm without limited motion.  An X-ray of the left 
shoulder was negative for any evidence of any bony 
abnormality.  A diagnosis of questionable osteoarthritis of 
the right shoulder was entered by the examining physician.  

During a VA genitourinary examination, conducted by VA in 
December 1999, the examiner indicated that evidence of right 
shoulder impingement syndrome and degenerative joint disease 
of the right shoulder was negligible.  The examiner recounted 
that any right shoulder disability that the veteran might 
have had could have been attributable to the right shoulder 
impingement diagnosed in service.  However, the examiner 
noted that the only positive finding on physical examination 
of the right shoulder was a slight amount of crepitus.  

A December 1999 VA orthopedic examination report reflects 
that the examiner reviewed the veteran's claims file prior to 
the examination.  The veteran complained of pain, weakness, 
fatigability and a lack of endurance of the right shoulder.  
However, he denied having any stiffness, swelling, heat, 
redness, instability, giving way or locking.  The examiner 
noted that an X-ray of the right shoulder was normal.  There 
was evidence of crepitus upon movement of the right shoulder.  
A diagnosis of arthralgia of the right shoulder with no loss 
of function due to pain was recorded by the examiner. 

The Board observes that during service, the veteran was 
treated for right shoulder impingement syndrome and that this 
was noted at the time of his August 1997 retirement 
examination.  However, when the veteran was recently examined 
by VA in December 1999, an X-ray of the right shoulder was 
normal and the examiner indicated that any evidence of right 
shoulder impingement and degenerative joint disease was 
negligible.  At that time, a diagnosis of arthralgia was 
entered.  "Arthralgia" is defined as pain in a joint.  
Dorland's Illustrated Medical Dictionary at 1085 (28th ed., 
1994); Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  Based 
on this definition, it is determined that "arthralgia" is not 
a diagnosis of a disease.  The fact remains that there is no 
clear evidence of the existence of a current right shoulder 
disability.  VA does not generally grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).   

In short, there are current complaints of pain in the right 
shoulder without any corresponding current clinical evidence 
demonstrative of a diagnosis of right shoulder impingement 
with arthritis.  Indeed, an X-ray of the right shoulder was 
normal with no evidence of arthritis.  The Board notes that 
the veteran has not submitted any medical evidence which 
establishes that he currently has right shoulder impingement 
syndrome and arthritis despite being informed of this 
deficiency in his claim by the RO in the August 1998 
Statement of the Case.

Conclusion

The veteran's own assertions that he currently has 
hemorrhoids and right shoulder impingement syndrome and 
arthritis which began during service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinions as to etiology and medical diagnoses competent.

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).
The medical evidence does not reveal any hemorrhoids or right 
shoulder impingement syndrome with arthritis.  In the absence 
of current disabilities, as defined by governing law, the 
claims for service connection for hemorrhoids and right 
shoulder impingement with arthritis must be denied.

Therefore, for the reasons discussed above, the Board finds 
that service connection for hemorrhoids and right shoulder 
impingement syndrome with arthritis are not warranted, since 
there is no current evidence of these disabilities.  The 
Board concludes that the preponderance of the evidence of 
record is against the veteran's claims for service connection 
for these disabilities.  The claims are therefore denied.

C.  Entitlement to an initial compensable evaluation for 
seborrheic dermatitis

In a January 1998 rating decision, the RO granted service 
connection for seborrheic dermatitis and assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000), effective October 1, 1997, the 
day after the veteran was separated from service.  The RO 
based their decision on service medical records, to include 
an August 1997 service separation examination report which 
revealed treatment for mild seborrheic dermatitis during 
service.  The RO also considered a December 1997 VA 
examination report reflecting that the veteran had dermatitis 
around the eyebrows.  The veteran disagreed with the initial 
noncompensable evaluation assigned to the service-connected 
seborrheic dermatitis and this appeal ensued.

A December 1999 VA skin examination report reflects that the 
veteran complained of having seborrheic dermatitis of the 
face for approximately two to three years.  He stated that he 
would get flaking and redness throughout the eyebrows, 
eyelids and on the scalp, which was occasionally pruritic and 
somewhat intermittent in nature.  However, the veteran 
indicated that his skin disability was present more than it 
was absent.  He related that he was not using any 
medications, just over-the-counter lotions for his skin.  The 
veteran reported that in the past, he had tried dandruff 
shampoos which had exacerbated his condition.  The veteran 
also complained of a scaling on the hands, particularly over 
the knuckles which seemed to be more severe in the winter and 
associated with fissures and bleeding.  An examination of the 
skin revealed a slight scale in the scalp, eyebrows and upper 
eyelids.  There was also very dry skin on the dorsum of the 
hands, particularly over the proximal interphalangeal joints 
and the metacarpal phalangeal joints.  Pertinent diagnoses of 
seborrheic dermatitis of the face and scalp and xerosis of 
the hands were recorded by the examiner.

Discussion

The veteran's seborrheic dermatitis has been rated by analogy 
to eczema.  See 38 C.F.R. § 4.20 (2000).  A noncompensable 
evaluation is assigned under Diagnostic 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).  

Under 38 C.F.R. 4.118, Diagnostic Code 7806, eczema, the 
following schedular criteria apply.  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
disability rating is assigned.  With exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent disability rating is assigned.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent disability rating is assigned.  
With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
disability rating is assigned.  

Thus, in order to warrant a 10 percent evaluation, the 
evidence must show exfoliation, exudation or itching, if 
involving an exposed surface or extensive area. After a 
careful review of the evidence of record, it is found that an 
initial compensable evaluation for the veteran's service-
connected seborrheic dermatitis is not warranted.  The recent 
clinical evidence, to include a recent VA examination, 
conducted in December 1999, reflects that the veteran had a 
slight scale in the scalp, eyebrows and upper eyelids and 
very dry skin on the dorsum aspect of his hands.  The veteran 
was noted not to have been on any creams and/or oral 
medication for his skin.  There was no evidence of exudation 
or itching.  Significantly, there is no indication of record 
that the veteran has ever sought treatment for this condition 
subsequent to this examination, thus suggesting that the 
condition has not deteriorated since the time of this 
examination.  As a consequence, it is found that a 
compensable schedular evaluation is not justified.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the appellant has 
been awarded a noncompensable disability rating for his 
seborrheic dermatitis effective as of October 1, 1997, the 
day after the veteran was discharged from service.  The Board 
agrees.

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet,. App. 
289, 293 (1992);
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  In essence, the Board 
finds that the evidence does not show that the veteran's 
service- connected seborrheic dermatitis causes marked 
interference with employment or results in frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  There is no 
other evidence, clinically or otherwise, which demonstrates 
or even suggests anything exceptional or unusual about the 
veteran's seborrheic dermatis which is not contemplated in 
the criteria in the VA Schedule for Rating Disabilities.  
Accordingly, the Board determines that the assignment of an 
extraschedular rating for seborrheic dermatitis pursuant to 
38 C.F.R. 3.321(b)(1)(2000) is not warranted.

ORDER

Service connection for hemorrhoids is denied. 

Service connection for impingement syndrome of the right 
shoulder with arthritis is denied. 

Entitlement to an initial compensable evaluation for 
seborrheic dermatitis is denied. 


REMAND

As discussed above, during the pendency of this appeal, the 
President signed into law the VCAA, which requires VA to make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims for benefits.  
See the Veterans Claims Assistance Act of 2000, Pub.L.No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  In accordance with this duty, and for 
the reasons and bases set forth below, the Board finds that 
additional development is warranted before the veteran's 
remaining claims can be adjudicated. 

The veteran is seeking entitlement to service connection for 
benign prostatic hypertrophy.  He essentially contends that 
his current benign prostatic hypertrophy initially had its 
onset during service.  In support of his assertion, service 
medical records reflects that benign prostatic hypertrophy 
was identified during service and that the veteran was 
diagnosed as having early symptoms of benign prostatic 
hypertrophy when examined by VA in December 1999.  However, 
the examiner did not comment on the etiology of any currently 
present benign prostatic hypertrophy.  The VCAA requires that 
the veteran be permitted an opportunity to undergo an 
examination in order to determine the etiology of his benign 
prostatic hypertrophy.  

The veteran is also claiming entitlement to an initial 
compensable evaluation for service-connected chronic duodenal 
ulcer status post operation exploratory laparotomy for 
perforation.  This claim was remanded by the Board in 
November 1999 and the veteran was provided an additional 
examination of his chronic duodenal ulcer in December 1999.  
A review of that examination report reflects that the veteran 
was diagnosed as having adhesions after laparotomy for 
perforated duodenal ulcer, chronic recurrent questionable 
duodenal ulcer.  The examiner opined that part of the 
veteran's problem were gas, bloating, constipation and pain 
when stretching in the lower abdomen which might have been 
related to the veteran's scarring.  It was also noted that 
the symptoms were related to heartburn and that they should 
be evaluated again in order to confirm the presence of a 
chronic duodenal ulcer.  In this regard, the Court has held 
that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support the claim 
includes obtaining adequate VA examination.  This duty also 
includes providing additional VA examinations by a specialist 
when recommended.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any medical care 
providers, private or VA, who may possess 
additional records pertinent to his 
claims for service connection for benign 
prostatic hypertrophy and an initial 
compensable evaluation for service 
connected chronic duodenal ulcer status 
post exploratory laparotomy for 
perforation.  After securing any 
necessary authorization, the RO should 
attempt to obtain a copy of all indicated 
records which have not already been 
obtained. 

2.  Thereafter, the veteran should be 
afforded a VA examination by the 
appropriate specialist to determine the 
nature and etiology of any currently 
present benign prostatic hypertrophy and 
the current severity of the service-
connected chronic duodenal ulcer status 
post exploratory laparotomy for 
perforation.  Any indicated studies 
should be performed, and the claims 
folder must be made available to and 
reviewed by the examiner.  If the veteran 
is found to have benign prostatic 
hypertrophy, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that that is 
etiologically related to the veteran's 
active duty.  The examiner should also 
comment on the current severity of any 
duodenal ulcer demonstrated on 
examination.  The examiner should 
specifically state whether or not the 
veteran has a chronic duodenal ulcer.  
The examiner should also identify the 
symptoms associated with any currently 
present chronic duodenal ulcer such as 
the gas, bloating, constipation and pain.  
If the examiner cannot distinguish 
between service-connected and nonservice-
connected symptomatology, the examiner 
should so state.  The rationale for all 
opinions expressed must be provided in a 
typewritten report.  

3.  After the development requested above 
has been completed, the RO should 
undertake any other actions require to 
comply with the notification and duty to 
assist provisions of the VCAA.

4.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the appellant 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
appellate consideration. By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  The appellant need take no action unless 
otherwise notified; however, the appellant is advised that 
failure to cooperate by not reporting for any scheduled 
examinations may result in the denial of the higher rating 
claim. 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L.M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



